 



EXHIBIT 10.25
HALOZYME THERAPEUTICS, INC.
STOCK OPTION AGREEMENT
     Halozyme Therapeutics, Inc. has granted to the Participant named in the
Notice of Grant of Stock Option (the “Grant Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Grant Notice and this Option Agreement. The Option has been granted pursuant to
and shall in all respects be subject to the terms and conditions of the Halozyme
Therapeutics, Inc. 2005 Outside Directors Stock Plan (the “Plan”), as amended to
the Date of Grant, the provisions of which are incorporated herein by reference.
By signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Option Agreement, the Plan and a prospectus for the Plan in the form most
recently registered with the Securities and Exchange Commission (the “Plan
Prospectus”), (b) accepts the Option subject to all of the terms and conditions
of the Grant Notice, this Option Agreement and the Plan and (c) agrees to accept
as binding, conclusive and final all decisions or interpretations of the Board
upon any questions arising under the Grant Notice, this Option Agreement or the
Plan.
     1. Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Option Agreement. Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
     2. Tax Status of Option.
          This Option is intended to be a nonstatutory stock option and shall
not be treated as an incentive stock option within the meaning of Section 422(b)
of the Code.
     3. Administration.
          All questions of interpretation concerning this Option Agreement shall
be determined by the Board. All determinations by the Board shall be final and
binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 



--------------------------------------------------------------------------------



 



     4. Exercise of the Option.
          4.1 Right to Exercise. Except as otherwise provided herein, the Option
shall be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option (as provided in Section 6) in an amount not to exceed
the number of Vested Shares less the number of shares previously acquired upon
exercise of the Option. In no event shall the Option be exercisable for more
shares than the Number of Option Shares, as adjusted pursuant to Section 9.
          4.2 Method of Exercise. Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company. An electronic Exercise Notice must be digitally signed or authenticated
by the Participant in such manner as required by the notice and transmitted to
the Company or an authorized representative of the Company (including a
third-party administrator designated by the Company). In the event that the
Participant is not authorized or is unable to provide an electronic Exercise
Notice, the Option shall be exercised by a written Exercise Notice addressed to
the Company, which shall be signed by the Participant and delivered in person,
by certified or registered mail, return receipt requested, by confirmed
facsimile transmission, or by such other means as the Company may permit, to the
Company, or an authorized representative of the Company (including a third-party
administrator designated by the Company). Each Exercise Notice, whether
electronic or written, must state the Participant’s election to exercise the
Option, the number of whole shares of Stock for which the Option is being
exercised and such other representations and agreements as to the Participant’s
investment intent with respect to such shares as may be required pursuant to the
provisions of this Option Agreement. Further, each Exercise Notice must be
received by the Company prior to the termination of the Option as set forth in
Section 6 and must be accompanied by full payment of the aggregate Exercise
Price for the number of shares of Stock being purchased. The Option shall be
deemed to be exercised upon receipt by the Company of such electronic or written
Exercise Notice and the aggregate Exercise Price.
          4.3 Payment of Exercise Price.
               (a) Forms of Consideration Authorized. Except as otherwise
provided below, payment of the aggregate Exercise Price for the number of shares
of Stock for which the Option is being exercised shall be made (i) in cash or by
check or cash equivalent, (ii) if permitted by the Company, by tender to the
Company, or attestation to the ownership, of whole shares of Stock owned by the
Participant having a Fair Market Value not less than the aggregate Exercise
Price, (iii) by means of a Cashless Exercise, as defined in Section 4.3(b), or
(iv) by any combination of the foregoing.
               (b) Limitations on Forms of Consideration.
                    (i) Tender of Stock. Notwithstanding the foregoing, the
Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock to the extent such tender or attestation would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock. If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for more than six (6) months or such other period, if any, required
by the Company (and not used for

2



--------------------------------------------------------------------------------



 



another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.
                    (ii) Cashless Exercise. A “Cashless Exercise” means the
delivery of a properly executed notice together with irrevocable instructions to
a broker in a form acceptable to the Company providing for the assignment to the
Company of the proceeds of a sale or loan with respect to some or all of the
shares of Stock acquired upon the exercise of the Option pursuant to a program
or procedure approved by the Company (including, without limitation, through an
exercise complying with the provisions of Regulation T as promulgated from time
to time by the Board of Governors of the Federal Reserve System). The Company
reserves, at any and all times, the right, in the Company’s sole and absolute
discretion, to establish, decline to approve or terminate any such program or
procedure, including with respect to the Participant notwithstanding that such
program or procedures may be available to others.
          4.4 Tax Withholding. At the time the Option is exercised, in whole or
in part, or at any time thereafter as requested by the Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option. The Company shall have no obligation to deliver
shares of Stock until the tax withholding obligations of the Participating
Company Group have been satisfied by the Participant.
          4.5 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all shares
acquired by the Participant pursuant to the exercise of the Option. Except as
provided by the preceding sentence, a certificate for the shares as to which the
Option is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.
          4.6 Restrictions on Grant of the Option and Issuance of Shares. The
grant of the Option and the issuance of shares of Stock upon exercise of the
Option shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. The Option may
not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed. In addition, the Option
may not be exercised unless (i) a registration statement under the Securities
Act shall at the time of exercise of the Option be in effect with respect to the
shares issuable upon exercise of the Option or (ii) in the opinion of legal
counsel to the Company, the shares issuable upon exercise of the Option may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. THE PARTICIPANT IS CAUTIONED
THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel

3



--------------------------------------------------------------------------------



 



to be necessary to the lawful issuance and sale of any shares subject to the
Option shall relieve the Company of any liability in respect of the failure to
issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
          4.7 Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise of the Option.
     5. Nontransferability of the Option.
          During the lifetime of the Participant, the Option shall be
exercisable only by the Participant or the Participant’s guardian or legal
representative. The Option shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. Following
the death of the Participant, the Option, to the extent provided in Section 7,
may be exercised by the Participant’s legal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
applicable laws of descent and distribution.
     6. Termination of the Option.
          The Option shall terminate and may no longer be exercised after the
first to occur of (a) the close of business on the Option Expiration Date,
(b) the close of business on the last date for exercising the Option following
termination of the Participant’s Service as described in Section 7, or (c) a
Change in Control to the extent provided in Section 8.
     7. Effect of Termination of Service.
          7.1 Option Exercisability. The Option shall terminate immediately upon
the Participant’s termination of Service to the extent that it is then unvested
and shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.
               (a) Disability. If the Participant’s Service terminates because
of the Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.
               (b) Death. If the Participant’s Service terminates because of the
death of the Participant, the Option, to the extent unexercised and exercisable
on the date on which the Participant’s Service terminated, may be exercised by
the Participant’s legal representative or other person who acquired the right to
exercise the Option by reason of the Participant’s death at any time prior to
the expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the Option Expiration Date.
The Participant’s

4



--------------------------------------------------------------------------------



 



Service shall be deemed to have terminated on account of death if the
Participant dies within three (3) months after the Participant’s termination of
Service.
          (c) Other Termination of Service. If the Participant’s Service
terminates for any reason, except Disability or death, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated.
          7.2 Extension if Exercise Prevented by Law. Notwithstanding the
foregoing other than termination of the Participant’s Service for Cause, if the
exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Participant is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.
          7.3 Extension if Participant Subject to Section 16(b). Notwithstanding
the foregoing other than termination of the Participant’s Service for Cause, if
a sale within the applicable time periods set forth in Section 7.1 of shares
acquired upon the exercise of the Option would subject the Participant to suit
under Section 16(b) of the Exchange Act, the Option shall remain exercisable
until the earliest to occur of (i) the tenth (10th) day following the date on
which a sale of such shares by the Participant would no longer be subject to
such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.
     8. Effect of Change in Control.
          In the event of a Change in Control, any unvested portion of the
Option shall be immediately vested in full as of the date of the Change in
Control. Any vesting of the Option that was permissible solely by reason of this
Section shall be conditioned upon the consummation of the Change in Control. In
addition, the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the “Acquiror”), may, without the consent of the
Participant, (a) assume or continue in full force and effect the Company’s
rights and obligations under the Option, (b) substitute for the Option a
substantially equivalent option for the Acquiror’s stock or (c) provide for
cancellation of the Option in exchange for a payment with respect to each share
of Stock subject to such canceled Option in cash, stock of the Acquiror or other
property which, in any such case, shall be in an amount having a Fair Market
Value equal to the excess of the Fair Market Value of the consideration to be
paid per share of Stock in the Change in Control over the exercise price per
share under such Option (a “Cash-Out”), with payment with respect to the
unvested portion of the canceled Option being made in accordance with the
vesting schedule set forth in the Grant Notice. The Option shall terminate and
cease to be outstanding effective as of the date of the Change in Control to the
extent that the Option is neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised as of the date of the Change
in Control.
     9. Adjustments for Changes in Capital Structure.

5



--------------------------------------------------------------------------------



 



          Subject to any required action by the stockholders of the Company, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate adjustments shall be made in the number, Exercise Price and
kind of shares subject to the Option, in order to prevent dilution or
enlargement of the Participant’s rights under the Option. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number, and in no event may the Exercise Price
be decreased to an amount less than the par value, if any, of the stock subject
to the Option. The Board in its sole discretion, may also make such adjustments
in the terms of the Option to reflect, or related to, such changes in the
capital structure of the Company or distributions as it deems appropriate. The
adjustments determined by the Board pursuant to this Section shall be final,
binding and conclusive.
     10. Rights as a Stockholder, Director, Employee or Consultant.
          The Participant shall have no rights as a stockholder with respect to
any shares covered by the Option until the date of the issuance of the shares
for which the Option has been exercised (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date the shares are issued,
except as provided in Section 9. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Option Agreement shall confer upon the Participant any
right to continue in the Service of a Participating Company or interfere in any
way with any right of the Participating Company Group to terminate the
Participant’s Service as a Director, an Employee or Consultant, as the case may
be, at any time.
     11. Legends.
          11.1 The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Participant in order to carry
out the provisions of this Section.
     12. Miscellaneous Provisions.
          12.1 Termination or Amendment. The Board may terminate or amend the
Plan or the Option at any time; provided, however, that except as provided in
Section 8 in

6



--------------------------------------------------------------------------------



 



connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.
          12.2 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Option Agreement.
          12.3 Binding Effect. Subject to the restrictions on transfer set forth
herein, this Option Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.
          12.4 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Option Agreement provides for effectiveness only upon actual receipt
of such notice) upon personal delivery, electronic delivery at the e-mail
address, if any, provided for the Participant by a Participating Company, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Grant Notice or at such other address as
such party may designate in writing from time to time to the other party.
               (a) Description of Electronic Delivery. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Option Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice and Exercise Notice called for by Section 4.2 to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.
               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read Section 12.4(a) of this Option Agreement and
consents to the electronic delivery of the Plan documents and the delivery of
the Grant Notice and Exercise Notice, as described in Section 12.4(a). The
Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents described in Section 12.4(a) or may change the electronic mail address
to which such documents are to be delivered (if Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or

7



--------------------------------------------------------------------------------



 



electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 12.4(a).
          12.5 Integrated Agreement. The Grant Notice, this Option Agreement and
the Plan, together with any employment, service or other agreement between the
Participant and a Participating Company referring to the Option, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter. To the extent contemplated
herein, the provisions of the Grant Notice, the Option Agreement and the Plan
shall survive any exercise of the Option and shall remain in full force and
effect.
          12.6 Applicable Law. This Option Agreement shall be governed by the
laws of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.
          12.7 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8



--------------------------------------------------------------------------------



 



Participant:                                                              
Date:                                          
NONSTATUTORY STOCK OPTION EXERCISE NOTICE
Halozyme Therapeutics, Inc.
Attention: Stock Administration
11588 Sorrento Valley Road, Suite 17
San Diego, CA 92121
Ladies and Gentlemen:
     1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Halozyme Therapeutics, Inc. (the “Company”)
pursuant to the Company’s 2005 Outside Directors Stock Plan (the “Plan”), my
Notice of Grant of Stock Option (the “Grant Notice”) and my Stock Option
Agreement (the “Option Agreement”) as follows:

         
 
  Date of Grant:                                           
 
       
 
  Number of Option Shares:                                           
 
       
 
  Exercise Price per Share:   $                                     

     2. Exercise of Option. I hereby elect to exercise the Option to purchase
the following number of Shares, all of which are Vested Shares in accordance
with the Grant Notice and the Option Agreement:

         
 
  Total Shares Purchased:                                           
 
       
 
  Total Exercise Price (Total Shares X Price per Share)  
$                                     

     3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

         
 
  TM Cash:   $                    
 
       
 
                          
 
       
 
  TM Check:   $                                        
 
       
 
  TM Tender of Company Stock:   Contact Plan Administrator

     4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
subject to withholding, I enclose payment in full of my withholding taxes, if
any, as follows:
(Contact Plan Administrator for amount of tax due.)

         
 
  TM Cash:   $                    
 
       
 
                          
 
       
 
  TM Check:   $                                        

 



--------------------------------------------------------------------------------



 



         
 
  TM Tender of Company Stock:   Contact Plan Administrator
 
       
 
  TM Cashless Exercise (same-day sale):   Contact Plan Administrator

     5. Participant Information.

         
 
  My address is:    
 
         
 
       
 
       

         
 
  My Social Security Number is:    
 
       

     6. Notice of Disqualifying Disposition. If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the Shares within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Grant.
     7. Binding Effect. I agree that the Shares are being acquired in accordance
with and subject to the terms, provisions and conditions of the Grant Notice,
the Option Agreement and the Plan, to all of which I hereby expressly assent.
This Agreement shall inure to the benefit of and be binding upon my heirs,
executors, administrators, successors and assigns.

     
 
  Very truly yours,
 
     
 
   
 
  (Signature)

          Receipt of the above is hereby acknowledged.    
 
        HALOZYME THERAPEUTICS, INC.    
 
       
By:
       
 
 
 
   
Title:
       
 
 
 
   
Dated:
       
 
       

2